Title: From Thomas Jefferson to William Dunbar, 16 January 1800
From: Jefferson, Thomas
To: Dunbar, William



Sir
Philadelphia Jan. 16. 1800.

Your favor of Oct. 6. has been duly recieved & I am much flattered with the prospect of your communications. the vocabularies of the Western Indians are much desired; and your meteorological observations will also be very acceptable; as they will furnish materials for a comparative view of climates.  your letter gives me the first information I have ever had of the language by signs used among the Indians. I can entertain no doubt of it’s perfectibility after what I have myself seen practised by persons born deaf. a very particular account of it will be considered as a valuable acquisition. mr Clarke writes me that a person accompanies mr Nolan who is deeply versed in it, & expresses a thought of sending him on to this place. but I rather think it safest that the account should be taken from him with you, where your knolege of the subject will enable you to do it better, and he might be disappointed in the object of his journey here by that dispersion into the distant parts of the Union which takes place among us after the rising of Congress. we are not without hopes that mr Nolan may decide to try the Virginia market with his horses. in that case as my residence is on his best route, I may have the pleasure of seeing him personally, and perhaps of purchasing one of his fine animals for the saddle, which I am told are so remarkeable for the singularity & beauty of their colors & forms.
accept assurances of the great regard & esteem of Sir Your very humble servt.

Th: Jefferson

